Citation Nr: 1220862	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from September 1969 to July 1971 and from September 1990 to June 1991.  He reportedly also served in the Reserves from 1975 to 1983 and from 1985 to 1996, so including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim to the RO, via the Appeals Management Center (AMC), in December 2008, February 2011, and August 2011 for further development and consideration.

An intervening March 2011 AMC decision, on remand, granted service connection for the hearing loss in the Veteran's left ear.  In response, he filed a timely notice of disagreement (NOD) in April 2011 contesting the initial 0 percent, i.e., noncompensable rating assigned for this disability.  He has not been provided a statement of the case (SOC) concerning this other claim, however, or given an opportunity to perfect an appeal to the Board regarding this other claim by also, in response to the SOC, submitting a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  So the Board is remanding this other claim to the RO, rather than merely referring it there.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Also during the pendency of his appeal, the Veteran testified at a hearing before a Veterans Law Judge of the Board in August 2008, who since has retired.  So, pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. §§ 20.707, 20.717, the Veteran was informed by letter dated in March 2011 of his right to have another hearing before a different Veterans Law Judge who would ultimately decide his appeal.  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  And as he did not respond to this letter, the Board is proceeding with the adjudication of his claim for right ear hearing loss.


FINDING OF FACT

Although the Veteran has a current diagnosis of right ear hearing loss, as well as credible evidence of noise exposure during his military service, the most probative (meaning competent and credible) medical and other evidence of record indicates the hearing loss in this ear, unlike that in his left ear, is unrelated to his military service, including especially to any noise trauma or other injury he sustained in service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2004, prior to initially adjudicating his claim in the December 2004 decision at issue in this appeal, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO issued that letter before there was a decision in Dingess, which did not occur until 2006.  But even so, the Veteran also since has been advised of the "downstream" disability rating and effective date elements of his claim in a letter sent in May 2006.  And his claim has readjudicated in supplemental statements of the case (SSOCs) since issued in January 2009, March 2011, and August 2011.  So his claim has been reconsidered since providing all required VCAA notice to, in turn, rectify ("cure") the timing defect in the provision of this additional notice since it did not precede the initial adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.  

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he has identified as possibly pertinent, including the service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.  He also had VA compensation examinations for a medical nexus opinion concerning the etiology of this claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes and Regulations Governing Claims for Service Connection

The Veteran contends that his right ear hearing loss is related to noise exposure he experienced during his first period of AD or, in the alternative, that his second period of AD aggravated this preexisting condition.

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Notwithstanding the above, service connection may be granted for disability shown after service, when the evidence, including that pertinent to service, shows the disability was incurred in service or if pre-existed service was aggravated therein.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

If the condition was not directly incurred in service, then it must be determined whether it pre-existed the Veteran's service and, if so, whether it was aggravated by his service beyond its natural progression.  But different standards of proof apply depending on whether the condition in question was "noted" when entering service, meaning detected at the time of his enlistment examination, and also governs who bears this burden of proof, him or VA.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Veteran is alleging that his hearing loss is a result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Veteran to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service Connection for Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the first element of the Shedden analysis, evidence of current disability, the Veteran had a VA compensation examination in January 2009 concerning this claim of entitlement to service connection.  An audiogram revealed pure tone thresholds in his right ear at the relevant frequencies of 500, 1000, 2000, 3,000, and 4000 Hz of 10, 15, 40, 50, and 70 decibels, respectively.  The speech recognition score for this ear was 82 percent.  So there is no disputing he has right ear hearing loss and, indeed, of sufficient severity to be considered a ratable disability by VA standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385.


It still must be established, however, that the hearing loss in this ear, like that in his left ear, was caused or aggravated by his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In regards to the second element of Shedden, in-service incurrence or aggravation of a relevant disease or injury, the report of the September 1969 examination the Veteran had for enlistment into service, to begin his first period of AD, reveals he had pure tone thresholds of zero decibels at 500, 1000, 2000, and 4000 Hz in his right ear, so entirely normal hearing acuity.  His hearing also was considered normal when reexamined to whispered voice at 15 feet during his July 1971 separation examination.  His first period of service ended that same month.

In September 2005, he submitted a letter from Monsanto showing he was employed by this company from 1971 to 1977.  It includes an April 1973 health questionnaire, in response to which he reported a history of participating in hunting as well as being exposed to artillery fire during service.

Along with his August 2004 claim for benefits, he submitted audiograms dated in April 1973, March 1975, and March 1976 from his workplace at Monsanto.  The reports of these audiological evaluations did not provide clinical interpretations regarding the puretone thresholds but included only graphical representations of this data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (clarifying that the U.S. Court of Appeals for Veterans Claims (Court/CAVC) had held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, something the Court is precluded from doing, but there was no indication in the Court's decision that the Board also is precluded from doing so as a fact finder).  In April 1973, the pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 0, 0, 5, and 0, respectively; in March 1975, they were 5, 5, 0, 5, and 0, respectively; and in March 1976 they were 10, 5, 0, 5, and 0, respectively.

The Veteran also submitted a partial report of a service examination that has a date stamp of August 1975.  This report shows that pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 5, 5, 5, and 15 decibels, respectively.

According to his August 1977 National Guard enlistment examination report, his pure tone thresholds were all 20 decibels at 500, 1000, 2000, 3000, and 4000 Hz in his right ear.  The same results were reported during his June 1981 National Guard reenlistment examination.

In September 2005, he submitted a private audiogram dated in May 1980 from a Dr. R.  This graphic representation shows that the pure tone thresholds at 500, 1000, 2000, and 4000 Hz were 5, 0, 10, and 30.  The diagnosis was bilateral neurosensory hearing impairment.  According to Hensley, this is the first objective evidence of right ear hearing loss (albeit still not sufficient hearing loss to be considered an actual ratable disability by VA standards according to 38 C.F.R. § 3.385).  He also submitted an April 1981 response letter from the Army, which in essence shows he was not qualified for reenlistment due to his hearing disability.

During his National Guard Quad examination in July 1988, pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 5, 30, 30, and 55 decibels, respectively.

An October 1990 pre-deployment service record indicates the pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 5, 0, 25, 30, and 50 decibels, respectively.

The STRs contain an April 1991 clinical entry that was prepared upon his return from Saudi Arabia.  This note refers to an undated "MOHO" audio test.  Evidently when the results of the "MOHO" audio test were compared to the October 1990 pre-deployment audio, it indicated decreased hearing.  On a subsequent entry, however, it was also noted that the audio results were rechecked manually, and the pure tones were comparable to the October 1990 pre-deployment audio.  It was also noted on this clinical entry that he believed that he had lost his hearing during his Vietnam tour from 1970-1971.

During a February 1992 VA compensation examination conducted in conjunction with his initial claim for service connection for bilateral (right and left ear) hearing loss, the Veteran reported that he was on AD from 1969 to 1971 and in the Reserves since.  He was reactivated in September 1990 until June 1991 for the Persian Gulf Conflict.  He reported that he was then-currently employed as a supervisor with the Department of Transportation and had been since 1985.  Pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 5, 5, 30, 35, and 55 decibels, respectively.  During an additional VA compensation examination the next month, he reported that he had not contracted any ear disease or sustained any injury while serving on active duty in Vietnam.  He was exposed to heavy machinery and combat noises, however.  The diagnosis was bilateral hearing loss.  

In May 1992, at his over-forty examination for the Reserves, pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 5, 30, 35, and 35 decibels, respectively.

At during May 1995 over-forty examination for the Reserves, pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 5, 30, 45, and 55 decibels, respectively.

In September 2005 he submitted a May 2005 Reserve retention physical examination report.  This report shows he was on permanent profile.  The pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 0, 5, 30, 50, and 60 decibels, respectively.

In reporting his service and medical history during his VA examination in 2009, he noted that he had served on active duty from September 1969 to July 1971 and from September 1990 to June 1991.  He also had served with the Reserves from 1975 to 1983 and from 1985 to 1996.  During his service, he was exposed to artillery, small arms fire, and a forklift (without the benefit of hearing protection).  While on INACDUTRA, he had drills and weapons training, both with and without hearing protection.  In civilian capacity, he hunted with .22 caliber and .308 caliber rifles, without hearing protection.  He stated that his disabilities had existed since 1974.  He added that, while in service, he was exposed to tank fire.

The Court has explained that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current hearing loss disability is attributable to the noise exposure he experienced in service or, instead, the result of other unrelated factors.  Establishing exposure to excessive noise while in service does not obviate the need to still have medical nexus evidence linking the present-day hearing loss disability to that injury in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, in this particular instance the most probative - meaning competent and credible - evidence is against the claim for right ear hearing loss, although, as already alluded to, it supported the claim for left ear hearing loss.


In reviewing his history, the Veteran did not have sufficient hearing loss in his right ear to be considered a ratable disability according to § 3.385 until the National Guard Quad examination in July 1988, when pure tone thresholds in this ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 5, 30, 30, and 55 decibels.  So that was approximately 16 years after his first period of military service had ended, although, as will be explained, he apparently had some lesser indication of hearing loss in this ear as early as May 1980, which was still quite some time removed from his first period of service on AD.  The absence of any earlier indication of hearing loss in this ear tends to refute the notion that the hearing loss in this ear dated back to his initial service during the Vietnam War era.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  And although the mere fact that there is no documentation of this condition for so relatively long during his service is not altogether dispositive of this claim, it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

More importantly, after considering the medical and occupational histories in service and since, the VA audiologist in January 2009 concluded the Veteran's right ear hearing loss was unrelated to his military noise exposure.  In regards to the first period of service, the audiologist acknowledged that he was unable to pinpoint the exact onset of right ear hearing loss, but concluded that it had occurred at point between the Veteran's first and second periods of active service.  This examiner noted that the right ear hearing was within normal limits during the 1977 examination in service, and that right ear hearing loss was first documented in May 1980, which he noted was a considerable period of time subsequent to the Veteran's discharge from his first period of service.  Consequently, he determined the right ear hearing loss was unrelated to that initial period of service.

He also concluded, however, that it was less likely than not that the Veteran's pre-existing right ear hearing loss was aggravated by his second period of AD service.  He indicated the Veteran had right ear hearing loss on entrance to his second period of service.  If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden of proof falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In explaining this unfavorable opinion, this VA compensation examiner pointed out that there was no evidence of any threshold shift/aggravation of the pre-existing hearing loss when comparing the manual separation thresholds to the enlistment thresholds from the Veteran's second period of service.  This examiner determined, instead, that it was likely that non-duty etiologies such as aging, hypertension, usage of potentially ototoxic medications, and recreational noise exposure all had contributed to the current right ear hearing loss.  He added that it would be speculative to allocate a degree of the current right ear hearing loss to each of these non-duty etiologies versus active military noise exposure.  So based on the evidence of record, concluded this examiner, the Veteran's right ear hearing loss is unrelated to his military service.

In a February 2011 supplement to that January 2009 examination report, this same VA audiologist reiterated that it was less than a 50 percent chance that the Veteran's right hearing loss was incurred during his first period of service or chronically worsened during his second period of service.  In concluding that the right ear hearing loss was unrelated to the Veteran's first period of duty, the examiner cited to medical authority (Institute of Medicine's study, "Noise and Military Service:  Implications of Hearing Loss and Tinnitus," 2005) indicating there is no scientific basis for the delayed onset of noise-induced hearing loss.  And he again indicated there was no evidence the right ear hearing loss had permanently increased in severity beyond the natural progression of the disability during the Veteran's second period of service, so had not been aggravated by that additional service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court addressed lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because firsthand knowledge of a factual matter is competent).  The Court in Buchanan went on to also note, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other relevant evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, there is no medical evidence refuting the VA examiner's unfavorable opinion that the hearing loss in the Veteran's right ear neither incepted during his service nor was aggravated by his service.  The adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

This examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).  And while unable to pinpoint the exact date of onset of the hearing loss in this ear, he could at least say with sufficient certainty that it was not during the Veteran's service.  He also was able to determine the hearing loss that had preceded the Veteran's later service had not been aggravated by that additional service, meaning chronically or permanently worsened beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Medical evidence generally, though not always, is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  There is a line of precedent cases indicating that aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran somehow manages to show a chronic worsening of his disability during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Lastly, hearing loss is not the type of condition that readily lends itself to probative lay comment regarding its diagnosis and, as important here, etiology.  So even accepting that the Veteran may have noticed a progressive decline in his hearing acuity over time, he needs medical evidence to support the notion that any such decrease in hearing over time was the result of his military service versus the several other factors the VA examiner cited as more likely reasons or causes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for this type of supporting medical evidence in a claim for rheumatic heart disease).

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for right ear hearing loss is denied.



REMAND

As already alluded to, in a March 2011 rating decision, the RO granted service connection for left ear hearing loss.  In a statement received in April 2011, in response, the Veteran explained that he disagreed with the disposition of the claim, apparently in terms of the initial 0 percent rating that was assigned.  So his statement must be accepted as a timely NOD with that determination.  38 C.F.R. § 20.201.  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The RO has not provided him an SOC concerning this additional claim, however, nor has he been given an opportunity in response to complete the steps necessary to perfect his appeal to the Board of this additional issue by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent).  38 C.F.R. § 20.200.  In this circumstance, the Board must remand this claim to the RO, rather than merely refer it.  Manlincon, supra.

Accordingly, this claim is REMANDED for the following additional development and consideration

Send the Veteran an SOC concerning his additional claim of entitlement to a higher (compensable) initial rating for his left ear hearing loss.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect the appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b).  If, and only if, he perfects a timely appeal of this claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


